Citation Nr: 0613835	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  97-03 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected spinal 
disabilities.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for traumatic arthritis of the cervical spine with 
radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 
10 percent prior to April 23, 2002, for bulging discs of the 
lumbosacral spine, with arthritis.  

4.  Entitlement to a disability rating in excess of 20 
percent on and after April 23, 2002, for bulging discs of the 
lumbosacral spine, with arthritis.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971, and from January 1991 to July 1991.  The veteran also 
had other periods of unverified active duty for training and 
inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran service connection, with a 10 percent initial rating, 
for bulging discs and traumatic arthritis of the lumbosacral 
spine.  The veteran was also awarded an increased rating from 
10 to 20 percent for traumatic arthritis of the cervical 
spine, with radiculopathy.  

During the course of this appeal, the veteran has been 
granted an increased rating, effective beginning April 23, 
2002, for his lumbosacral spine disability.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  The Board also notes that because this 
increase was made effective subsequent to his date of claim, 
the issue has been split, as reflected on the front page of 
this Board action.  

This appeal also arises from a July 2000 rating decision 
which denied the veteran's claim seeking entitlement to 
service connection for a psychiatric disability and TDIU.  He 
responded with a timely notice of disagreement regarding this 
rating decision, and subsequently perfected his appeal of 
these issues upon the filing of a timely substantive appeal.  
However, in July 2002, the veteran withdrew his appeal of the 
denial of service connection for a psychiatric disability.  
As this action constitutes a valid withdrawal of this issue 
on appeal, it is no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2005).  However, the issue of entitlement to a TDIU 
remains on appeal, and is merged with the prior pending 
issues on appeal.  

Finally, this appeal arises from a November 2004 rating 
decision which denied the veteran's claim for entitlement to 
service connection for tinnitus.  The veteran filed a timely 
notice of disagreement regarding this determination, 
initiating an appeal of this issue.  

The issue of an initial rating in excess of 10 percent prior 
to April 23, 2002, for a lumbosacral spine disability is the 
subject of this decision.  The remainder of the issues on 
appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Prior to April 23, 2002, the veteran's bulging discs of the 
lumbosacral spine were characterized by pain radiating into 
his lower extremities, moderate limitation of motion, and 
some loss of sensation and reflexes, resulted in moderate 
impairment.  


CONCLUSION OF LAW

The criteria for the award of a 20 percent initial rating 
prior to April 23, 2002, for the veteran's bulging discs of 
the lumbosacral spine, with arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been informed of the evidence needed to show his 
entitlement to an increased rating via RO letters issued in 
April 2002 and April 2005.  In addition, these documents 
provided the veteran with specific information relevant to 
the requirements of 38 U.S.C.A. § 5103(a).  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports regarding the issue 
addressed in this decision.  In this respect, the Board notes 
that all private medical treatment records made known to VA 
have been obtained.  The veteran was also notified of the 
above development via the RO's letters and other mailings to 
the veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the San Juan VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By the April 2002 and April 2005 
informational letters, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that VA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided (in September 1996) and appealed prior to 
the requirements of by 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005).  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial September 1996 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, while the veteran has been awarded a partial increase 
in his service-connected disability at issue, this award has 
been made effective from the date of claim.  Additionally, 
the veteran retains the right to request an earlier effective 
date; therefore, any questions as to the appropriate date to 
be assigned is rendered moot.  

The veteran seeks an initial rating in excess of 10 percent 
prior to April 23, 2002, for his bulging discs of the 
lumbosacral spine, with arthritis.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In considering this claim, the Board is cognizant that during 
the course of this appeal, the criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  When a law or 
regulation changes while an appeal is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  Thus, because the issue 
currently before the Board concerns only entitlement to an 
increased initial rating prior to April 23, 2002, the revised 
criteria for intervertebral disc syndrome and other 
disabilities of the lumbosacral spine are not applicable.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 40 percent evaluation was assigned for 
severe limitation of motion of the lumbar spine and a 20 
percent evaluation was assigned for moderate limitation of 
motion.  For a 10 percent evaluation, slight limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Prior to the regulatory revisions, Diagnostic Code 5293 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation.  
Finally, mild symptoms of intervertebral disc syndrome 
warranted a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

Upon receipt of his claim, the veteran underwent VA 
examination in November 1994.  He reported a history of low 
back pain radiating into his lower extremities.  Physical 
examination revealed no postural abnormalities or fixed 
deformities of the back.  However, some muscle tenderness was 
present at the lumbosacral spine.  Range of motion testing 
revealed forward flexion to 78º, extension to 10º, lateral 
flexion to 18º on the right and 20º on the left, and lateral 
rotation to 28º on the left and 20º on the right.  Pain was 
observed with motion.  Pinprick and smooth sensation was 
diminished in the right foot and reflexes were absent at the 
left Achilles.  Straight leg raising was positive on the left 
and negative on the right.  Muscle strength of the lower 
extremities was 5/5, within normal limits.  Computed 
tomography (CT) scan of the lumbosacral spine confirmed 
bulging discs at L3-4, L4-5, and L5-S1.  Early degenerative 
changes were also observed.  The diagnosis was of bulging 
discs of the lumbosacral spine, with radiculopathy.  

In July 1998 the veteran was found eligible by the Social 
Security Administration for Social Security Disability 
benefits.  His lumbar spine disability was classified as 
"severe".  An October 1996 magnetic resonance imaging (MRI) 
of the lumbosacral spine performed as part of his claim was 
positive for straightening of the lumbar lordosis, as well as 
degenerative findings.  Mild disc bulging at L5-S1 was 
confirmed.  A June 1997 private medical examination revealed 
forward flexion to 30º, extension to 20º, and lateral flexion 
to 20º bilaterally.  The examination found the veteran's 
nerves, strength, and sensory perception to be within normal 
limits.  Light touch perception was present in the legs 
bilaterally.  The veteran was noted to walk unaided, and he 
could squat and bend.  A July 1997 X-ray of the veteran's 
lumbosacral spine confirmed minimal to moderate degenerative 
lumbar spondylosis.  

The veteran also received private treatment for his low back 
symptoms.  He consistently reported chronic low back pain 
radiating into his lower extremities.  Lumbosacral 
radiculopathy was diagnosed.  According to a January 1997 
clinical notation, he had a slow antalgic gait, and 
straightening of the lumbar lordosis was observed.  A marked 
decrease of his deep tendon reflexes at the left Achilles was 
also seen.  

In July 2000 a written statement was received from A.R.C., 
M.D., a private neurologist.  Therein, the physician noted 
the veteran had herniated discs at L4-5, with stenosis.  He 
also experienced radiculopathy with standing, sitting, and 
prolonged walking.  When his symptoms are exacerbated, the 
veteran required a cane to walk.  In a subsequent March 2001 
statement, Dr. C. confirmed that the veteran continued to 
experience pain with radiculopathy of the lumbosacral spine.  

After considering the entire record, the Board finds that a 
20 percent rating and no higher is warranted under Diagnostic 
Code 5293 prior to April 23, 2002, for the veteran's 
lumbosacral spine disability.  Specifically, the Board notes 
that both the private and VA treatment records confirm 
bulging discs at several locations along the lumbosacral, 
resulting in radiculopathy into his lower extremities, 
primarily his left leg.  On VA examination the veteran had 
diminishment of both sensation and reflexes in the lower 
extremities, and straight leg raising was positive on the 
left.  Overall, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 
20 percent initial rating prior to April 23, 2002, is 
warranted.  

However, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the veteran's 
lumbosacral spine disability for the time period in question.  
Based on the evidence of record, the veteran does not meet 
the criteria for a 40 percent rating for intervertebral disc 
syndrome under Diagnostic Code 5293, which requires severe 
impairment.  While some slight loss of reflex and sensation 
was noted on VA examination, a June 1997 private examination, 
performed as part of the veteran's Social Security Disability 
claim, found no sensory or neurological deficits.  Likewise, 
the veteran has been able to walk unaided, only using a cane 
occasionally, and has no loss of muscle strength, according 
to the examination reports.  Overall, the preponderance of 
the evidence is against a finding of severe impairment 
secondary to intervertebral disc syndrome, for which a 40 
percent initial rating would be warranted.  

The veteran has also not displayed severe limitation of 
motion of the lumbosacral spine, as would warrant a 40 
percent rating under Diagnostic Code 5292.  While forward 
flexion was only to 30º in 1997, it was to 78º in 1994.  
Additionally, extension has been to at least 20º, and lateral 
flexion to 20º bilaterally, at all times during the pendency 
of this appeal.  Overall, the preponderance of the evidence 
is against a finding of severe limitation of motion, and a 40 
percent rating for limitation of motion prior to April 23, 
2002.  Also, no examiner has suggested the veteran has any 
additional limitation of motion due to such factors as excess 
fatigability, pain, weakness, or incoordination.  See DeLuca, 
supra.  Finally, as a 20 percent rating represents the 
maximum level of impairment at all times during the pendency 
of this appeal, a staged rating is not warranted at the 
present time.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted for the appeal period addressed in this decision.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

Overall, the evidence of record supports a 20 percent rating 
and no higher prior to April 23, 2002, for the veteran's 
bulging discs of the lumbosacral spine, with arthritis.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A 20 percent rating prior to April 23, 2002, for bulging 
discs of the lumbosacral spine is granted.  



REMAND

The veteran seeks increased ratings for disabilities of the 
cervical and lumbosacral spine.  As was noted above, during 
the course of this appeal, the criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  When a law or regulation 
changes while an appeal is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

In the present case, the veteran was last afforded a 
Supplemental Statement of the Case in March 2003, prior to 
the September 26, 2003, regulatory changes.  Additionally, he 
was last examined by VA in April 2002, also prior to both the 
September 23, 2002, and September 26, 2003, regulatory 
changes.  Because the veteran has not been afforded 
examination and consideration of his increased ratings claims 
for his spinal disabilities under the revised regulatory 
criteria, remand of these issues is required prior to any 
final adjudication by the Board.  

Next, the Board notes that in a November 2004 rating 
decision, the veteran was denied service connection for 
tinnitus, claimed as secondary to service-connected spinal 
disabilities.  He responded with a January 2005 written 
statement discussing this issue, in which he stated, "In 
case [service connection] is not granted, this must serve as 
a notice of disagreement as well."  The Court held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App.  238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  
Because the veteran has not yet been afforded a Statement of 
the Case regarding this issue, it must be remanded to the RO 
for this purpose.  

Additionally, in the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
and increased ratings, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and/or effective date for the disabilities on appeal.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Dingess/Hartman, supra.  

Finally, as was noted in the introduction, the veteran has 
also perfected an appeal of the issue of entitlement to a 
total disability rating based on individual unemployability.  
However, because this issue is inextricably intertwined with 
other claims being remanded at this time, it will be deferred 
pending resolution of the other issues on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the disability resulting from 
his service-connected disabilities of the 
cervical and lumbosacral spine.  The 
pertinent evidence in the claims file 
should be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should note such review for the 
record.  The examination should include 
full range of motion studies of the 
cervical and thoracolumbar spine, x-rays, 
and any other tests considered necessary 
by the examiner.  The examiner should 
provide ranges of motion for the cervical 
and thoracolumbar spine reflecting forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation.  In 
testing range of motion of the veteran's 
cervical and thoracolumbar spine, the 
examiner should note if the veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  The examiner should also 
determine the frequency and duration of 
any incapacitating episodes resulting from 
the veteran's spinal disabilities.  [An 
"incapacitating episodes" is defined as 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.]  
Any other disability, to include any 
neurological disability, resulting from 
the veteran's spinal disabilities also 
should be noted.  The examiner should also 
render an opinion whether the service-
connected disabilities of the cervical and 
lumbosacral spine alone prevent 
employment.  The medical basis for all 
opinions expressed should also be given.  

2.   The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005).  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to establish 
an effective date, if a higher disability 
rating is granted, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

3.  The RO should afford the veteran a 
Statement of the Case regarding the issue 
of entitlement to service connection for 
tinnitus, to include as secondary to 
service-connected disabilities.  This 
Statement of the Case should contain the 
pertinent laws and regulations concerning 
dependents and eligibility for additional 
compensation.  Only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

4.  Thereafter, the RO should again 
consider the veteran's claims for higher 
disability ratings for his spinal 
disabilities and a TDIU, in light of the 
additional evidence added to the record.  
In reconsidering the veteran's increased 
rating claim, the RO must consider both 
the old and new rating criteria as 
applicable.  If the RO determines 
additional development, such as an 
examination or social and industrial 
survey, is required regarding the 
veteran's TDIU claim, such should be 
accomplished prior to returning the appeal 
to the Board.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


